Citation Nr: 0531592	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-19 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to April 13, 
2000.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) from April 13, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from October 1968 until May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1999 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.  

The veteran's May 2000 statement requesting a higher rating 
for PTSD was received within one year of the July 1999 rating 
decision that granted service connection, and the Board has 
construed it as a notice of disagreement as to the initial 
rating assigned.  The veteran was subsequently granted a 30 
percent rating for his service-connected PTSD, effective 
April 13, 2000, in an October 2000 rating decision.  
Consequently, the veteran has been assigned staged ratings 
for his PTSD.  Thus, the increased rating claim has been 
separated into two issues as set forth on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings).

The veteran's PTSD claim was previously before the Board in 
March 2005.  At that time, the Board determined that the 
December 2002 substantive appeal also raised a claim of 
entitlement to service connection for alcohol dependence 
secondary to his service-connected PTSD.  The secondary 
service-connection claim for alcohol dependence was deemed to 
be inextricably intertwined with the increased rating PTSD 
claim.  That issue had not yet been adjudicated by the RO.  
As such, it was found that the PTSD issue could not be 
considered until the secondary service connection claim had 
been adjudicated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Following a review of the claims file, the Board has 
determined that additional development is required in order 
to satisfy VA's obligations under the VCAA.  As noted 
previously, the March 2005 Board remand instructed the RO to 
adjudicate the veteran's claim of entitlement to service 
connection for alcohol dependence secondary to his service-
connected PTSD.  While the issue was considered and denied 
via a supplemental statement of the case determination in 
June 2005, the veteran did not receive appropriate notice of 
his appellate rights with regard to that RO denial.  The 
failure to provide such notice requires a remand of this 
issue.  

It is further observed that the RO did not furnish a VCAA 
notice letter apprising the veteran of the types of evidence 
that would substantive his secondary service connection 
claim.  Indeed, in the June 2005 supplemental statement of 
the case, it was stated that such notice was unnecessary 
because the law, and not the evidence, was dispositive of the 
veteran's claim.   It was noted that, effective for claims 
filed after October 31, 1990, the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 
8052, 104 Stat. 1388, 1388- 351, amended 38 U.S.C.A. § 1110 
such as to prohibit payment of compensation for a disability 
that is a result of a veteran's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(n), 3.301 (2005).  
Thus, because alcohol abuse was deemed by statute to 
constitute willful misconduct, it was determined that the 
veteran was precluded from receiving compensation, hence 
obviating the need for notice.  However, the Board notes that 
compensation is still possible in cases where the competent 
evidence demonstrates that the alcohol abuse is caused by a 
veteran's primary service-connected disability.  See Allen, 
237 F. 3d at 1381.  Indeed, this is the crux of the veteran's 
contention, that his alcohol dependence is a result of his 
service-connected PTSD.  

Based on the foregoing, then, it is possible for the veteran 
to substantiate his claim with evidence showing that his 
alcohol dependence is secondary to his service-connected 
PTSD.  As such, a VCAA notice letter should be issued.  

Again, the veteran's increased rating claim for PTSD is found 
to be inextricably intertwined with his secondary service 
connection claim for alcohol dependence.  For this reason, 
adjudication of the PTSD claims will be deferred until the 
secondary service connection issue is ready for appellate 
consideration.

Accordingly, this case is REMANDED for the following actions:

1.  Issue a VCAA notice letter with 
respect to the veteran's claim of 
entitlement to service connection for 
alcohol dependence secondary to his 
service-connected PTSD which satisfies 
all VCAA notice obligations in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005), 
38 C.F.R. § 3.159, and any other 
applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of which information 
and evidence, if any, that he is to 
provide and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  

2.  In conjunction with the notice above, 
apprise the veteran of his appellate 
rights with respect to the June 2005 
decision denying entitlement to service 
connection for alcohol dependence as 
secondary to the veteran's service-
connected PTSD.  Should the veteran 
submit a timely notice of disagreement in 
response to such notice, then a statement 
of the case must be issued.  If a timely 
substantive appeal is then received, then 
all issues should be returned to the 
Board for further appellate 
consideration.  If the veteran does not 
perfect an appeal as to the secondary 
service connection claim, then only the 
PTSD issues should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (5).



 
 
 
 


